         Case 1:19-cv-02473-SAG Document 36-1 Filed 12/30/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON,

                Plaintiff

        v.                                 Case No. 1:19-cv-02473-GLR

BALTIMORE POLICE DEPARTMENT,
THOMAS PELLEGRINI, OSCAR                   Judge Stephanie A. Gallagher
REQUER, RICHARD FAHLTEICH,
JOHN TEWEY, FRED CERUTI, JOHN
MACGILLIVARY, UNKNOWN                      JURY TRIAL DEMANDED
EMPLOYEES OF THE BALTIMORE
POLICE DEPARTMENT, AND MAYOR
AND THE CITY COUNCIL OF
BALTIMORE,

               Defendants


                                         ORDER


      Upon consideration of Plaintiff's motion to appoint a special representative,
that motion is GRANTED.




Date:


Signed:
              Stephanie A. Gallagher, Judge
              UNITED STATES DISTRICT JUDGE
